FILED
                            NOT FOR PUBLICATION                                 MAR 21 2014

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM C WEBSTER; JOHN C                         No. 11-35613
WEBSTER,
                                                  D.C. No. 2:10-cv-01678-RSL
              Plaintiffs - Appellants,

  v.                                              MEMORANDUM*

UNITED STATES OF AMERICA; US
PARK SERVICE,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                            Submitted February 6, 2014**

Before: LEAVY, GRABER, and W. FLETCHER, Circuit Judges.

       Plaintiffs appeal the dismissal of their action against the United States, in

which they assert a variety of tort claims and a violation of the Administrative



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure Act arising from a purported taking of their property without just

compensation. We affirm.

      Claim preclusion bars plaintiffs from asserting their claim for “unlawful

taking and use of property.” The Court of Federal Claims dismissed plaintiffs’

takings claims as untimely because the events giving rise to those claims occurred

more than six years before the filing of plaintiffs’ action. See 28 U.S.C. § 2501. It

denied plaintiffs’ motion for reconsideration and entered Rule 54(b) judgment

against them with respect to their takings claims. Because a dismissal on statute-

of-limitations grounds is a final judgment on the merits, Plaut v. Spendthrift Farm,

Inc., 514 U.S. 211, 228 (1995), and plaintiffs assert the same claim against the

same party as they did in the Court of Federal Claims, the elements of claim

preclusion have been met. See Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l

Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2003).

      In their amended complaint, plaintiffs bring a number of claims that are

styled as tort claims (adverse possession, trespass, nuisance, and negligence) but

that rely on the alleged taking of their property without just compensation. To the

extent that those claims are simply restatements of plaintiffs’ previously dismissed

takings claims, they, too, are barred by claim preclusion.




                                         -2-
      Even if plaintiffs’ tort claims are not barred by claim preclusion, they

nonetheless fail because they fall outside the Federal Tort Claims Act’s two-year

statute of limitations. 28 U.S.C. § 2401(b) (“A tort claim against the United States

shall be forever barred unless it is presented in writing to the appropriate Federal

agency within two years after such claim accrues . . . .”). Plaintiffs filed a claim

for damages with the Department of the Interior in September 2010. Claims

accruing before September 2008 are, accordingly, outside the statute of limitations.

Plaintiffs have not asserted any tort claims concerning events that occurred within

the limitations period.

      Finally, plaintiffs seek relief under the Administrative Procedure Act, which

provides for judicial review of “[a]gency action made reviewable by statute and

final agency action for which there is no other adequate remedy in a court.”

5 U.S.C. § 704. But nowhere in their amended complaint do plaintiffs identify any

such agency action, much less any actionable conduct falling within the applicable

six-year statute of limitations. See 28 U.S.C. § 2401(a).

      AFFIRMED.




                                          -3-